

LOAN AGREEMENT, by and between DCI USA, Inc., a Delaware corporation (the
“Borrower”), and Russull Brothers, Inc. (the “Lender”).
 
WHEREAS, during the course of the fourth calendar quarter of 2007 the Lender has
assumed and promised to repay certain debts incurred by the Borrower to third
parties on the Borrower’s behalf and, in addition, the Lender has on several
occasions advanced cash to the Borrower; and
 
WHEREAS, the aggregate amount of the Borrower’s afore mentioned debts which have
been assumed by the Lender and the cash advanced by the Lender to the Borrower
was $1,335,761 on December 31, 2007 (the “Principal Outstanding Amount”); and
 
WHEREAS, the Lender and the Borrower wish to provide for repayment of the
Principal Outstanding Amount, and for payment of annual interest on the
outstanding portion thereof.
 
NOW, THEREFORE, subject to the terms and conditions of this Loan Agreement and
for good and valuable consideration, the adequacy and receipt of which are
acknowledged, the parties hereto hereby agree as follows:
 
1. The Borrower hereby agrees to pay the Principal Outstanding Amount to the
Lender, upon demand at any time or in installments from time to time, and to pay
interest to the Lender, annually at an annual rate of 6%, on any portion of the
Principal Outstanding Amount which is outstanding on the last business day of
December, until the entire Principal Outstanding Amount hereunder and any
accrued and unpaid interest is paid in full.
 
2. Interest shall be calculated on the last business day of December, at the
rate of 6% on the basis of the portion of the Principal Outstanding Amount
outstanding on such date, and may be accrued and added to the Principal
Outstanding Amount or paid, at the election of the Borrower, no later than the
10th business day of January.
 
3. Payments of the Principal Outstanding Amount and any interest accrued
hereunder may be made by wire transfer, to an account designated in writing by
the Lender, or by personal check delivered to the Lender at the address
appearing next to Lender’s signature below, by certified mail, return receipt
requested.
 
4. Each of the parties to this Loan Agreement acknowledges and agrees that it
has had an opportunity to consult with an attorney before signing this Loan
Agreement, and it does not feel that it is being coerced to sign this Loan
Agreement or that its signing would for any reason not be voluntary.
 
5. This Loan Agreement shall be governed, construed and enforced in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of law. The parties hereby irrevocably consent to the in personam
jurisdiction and venue of the courts of the State of New York and of any federal
court located in such State in connection with any action or proceeding arising
out of or relating to this Loan Agreement.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed the foregoing Loan Agreement this 20 day of April, 2008.


DCI USA, INC.
RUSSULL BROTHERS, INC.
         
/s/ Jonathan Rigbi
 
/s/ Ofer Arbib
 
Name:
Jonathan Rigbi
Name: Ofer Arbib
Title:
Chief Financial Officer
Title: President
               
Lender’s Address:
               
c/o Pearl Cohen Zedek Latzer
     
1500 Broadway, New York, NY 10036


--------------------------------------------------------------------------------


 